Exhibit 10.1

 

EXECUTION VERSION

 

FIFTH SUPPLEMENTAL INDENTURE

 

FIFTH SUPPLEMENTAL INDENTURE, dated as of December 11, 2015 (this “Supplemental
Indenture”), among HANGER, INC. (formerly known as Hanger Orthopedic
Group, Inc.), a Delaware corporation (together with its successors and assigns,
the “Company”), the Subsidiary Guarantors under the Indenture referred to below
(the “Subsidiary Guarantors”) and WILMINGTON TRUST COMPANY, a Delaware trust
company, as Trustee (the “Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, the Company, the Subsidiary Guarantors and the Trustee are party to an
Indenture dated as of November 2, 2010 (as amended, supplemented or otherwise
modified from time to time, the “Indenture”);

 

WHEREAS, the Company and the Subsidiary Guarantors desire to execute and deliver
an amendment to certain provisions of the Indenture, including an amendment to
increase the interest rate on the Notes from 7 1/8% per annum to 9.125% per
annum (with a potential subsequent increase to 10.625% per annum);

 

WHEREAS, the Company has solicited (the “Consent Solicitation”) the Holders to
direct the Trustee to execute and deliver a supplemental indenture to the
Indenture to effect the amendments and to evidence the waivers to the Indenture
contemplated hereby;

 

WHEREAS, pursuant to Section 9.02 of the Indenture, the parties hereto are
authorized to execute and deliver this Supplemental Indenture to amend the
Indenture, and effectuate waivers under the Indenture, with the consent of the
Holders of at least a majority in principal amount of the Notes outstanding (the
“Requisite Consents”); and

 

WHEREAS, in connection with the Consent Solicitation, Holders that have
delivered a valid unrevoked consent on a timely basis (the “Consenting Holders”)
are entitled to receive the Initial Consent Fee as defined in the Consent
Solicitation documentation (the “Initial Consent Fee”) with respect to the Notes
in respect of which they have validly consented, payable if all conditions to
the Consent Solicitation, including, without limitation, the receipt of the
Requisite Consents and the execution of this Supplemental Indenture, are
satisfied or waived.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company, the Subsidiary Guarantors and the Trustee mutually
covenant and agree for the benefit of the Holders of the Notes as follows:

 

1.                                      Defined Terms. As used in this
Supplemental Indenture, terms defined in the Indenture are used herein as so
defined. The words “herein”, “hereof” and “hereby” and other words of similar
import used in this Supplemental Indenture refer to this Supplemental Indenture
as a whole and not to any particular section hereof.

 

2.                                      Amendment of Sections 2.14 and 4.01.
Effective as of November 15, 2015, each of Sections 2.14 and 4.01 of the
Indenture is hereby amended to add the phrase “and/or Section 4.03(a) of this
Indenture” immediately following the phrase “Registration Rights Agreement”
appearing therein.

 

--------------------------------------------------------------------------------


 

3.                                      Amendment of Section 4.03.

 

(a)                                 Effective as of November 15, 2015, the last
paragraph of Section 4.03(a) of the Indenture is hereby amended and restated in
its entirety as follows:

 

“Notwithstanding the foregoing or any other provision of this Indenture (and
notwithstanding that the Company may be required to file such reports with the
SEC pursuant to the Exchange Act), the Company shall have no obligation to
transmit by mail or otherwise make available to the Trustee, the Holders or any
other Person or file or furnish with the SEC (a) its annual reports on Form 10-K
for the periods ended December 31, 2014 and December 31, 2015 (and/or reports on
the Company’s annual financial statements for the periods then ended by the
Company’s certified independent accountants), its quarterly reports on Form 10-Q
for the periods ended September 30, 2014, March 31, 2015, June 30, 2015 and
September 30, 2015 and any other annual reports on Form 10-K and/or quarterly
reports on Form 10-Q that may become due for filing with the SEC, in each case
until the Termination Date and (b) any amendment to reports previously filed
pursuant to Section 13(a) or Section 15(d) of the Exchange Act containing
financial statements that require restatements, in each case until the
Termination Date.  The Company will notify the Trustee of the occurrence of the
Termination Date promptly thereafter.”

 

(b)                                 Effective as of November 15, 2015, the
following provisions shall be added immediately following the last paragraph of
Section 4.03(a) of the Indenture:

 

“Until the Subject Reports (as defined in Section 4.03(a)) are transmitted by
mail or otherwise made available to the Holders (with copies to the Trustee) or
filed or furnished with the SEC,  the Company shall file or furnish with the
SEC, within 40 days after the end of each fiscal quarter (other than the last
fiscal quarter of a fiscal year) and within 60 days after the end of each fiscal
year, the following preliminary, estimated and unaudited information as of such
quarter or fiscal year end, all in a form substantially consistent with such
information provided in the Company’s Form 8-K dated November 12, 2015:  cash
and cash equivalents balance; third-party indebtedness; net cash provided by or
used in operating activities, investing activities and financing activities; and
cash paid for interest and taxes for the applicable period (as to any applicable
fiscal quarter or fiscal year, the foregoing shall collectively constitute the
“Cash Flow Report” for such fiscal quarter or fiscal year).  If the Company
shall fail to timely file or furnish with the SEC a Cash Flow Report by the
applicable deadline set forth above, and if the Company shall not have
subsequently filed or furnished with the SEC such Cash Flow Report within 15
days after such deadline, then the Company shall be required to pay Additional
Interest on the Notes on the next succeeding Interest Payment Date (and only on
the next succeeding Interest Payment Date) after the failure to so file or
furnish the Cash Flow Report for the applicable fiscal quarter or fiscal year,
as the case may be.  The amount of such Additional Interest payable to each
Holder for each such failure to file or furnish for the applicable fiscal
quarter or year, as the case may be, shall be calculated by multiplying the
aggregate outstanding principal amount of the Notes held by such Holder on the
related record date by one-half of one percent (0.5%).  For the avoidance of
doubt, Additional Interest shall be payable with respect to each such failure to
file or furnish with respect to each fiscal quarter or year, as the case may be,
and the failure to so file or furnish the Cash Flow Report for an applicable
fiscal quarter or fiscal year shall only require one payment of Additional
Interest in respect of that fiscal quarter or fiscal year.  Notwithstanding
anything in this Indenture to the contrary, including without limitation
Article VI, the Company’s failure to file or furnish, or to timely file or
furnish, with the SEC one or more Cash Flow Reports in accordance with this
paragraph shall not be a Default or Event of Default and the Holders’ sole
remedy in respect thereof is the payment of any applicable Additional Interest.

 

--------------------------------------------------------------------------------


 

“Termination Date” means the earliest to occur of (A) the date and time (the
“Determination Time”) on which the Company has filed (i) Annual Reports on
Form 10-K that contain financial statements and related financial data as of and
for the annual periods ended December 31, 2013, 2014 and 2015, (ii) Annual
Reports on Form 10-K or Quarterly Reports on Form 10-Q that contain financial
statements and related financial data as of and for the quarterly periods ended
March 31, June 30 and September 30, 2014 and the quarterly periods ended
March 31, June 30 and September 30, 2015, and (iii) all subsequent Annual
Reports on Form 10-K and Quarterly Reports on Form 10-Q that shall have been
required to have been filed prior to the Determination Time pursuant to the
rules and regulations of the SEC (the Annual and Quarterly Reports referenced in
clauses (i), (ii) and (iii) above, collectively, the “Subject Reports”), (B) the
date on which the Company fails to pay the Second Consent Fee (as defined in the
Consent Solicitation documentation) as and when due, and (C) August 31, 2016.
“Consent Solicitation” means the Company’s solicitation of the consent of the
Holders to the amendment and waiver of certain provisions of this Indenture
pursuant to the Amended and Restated Notice of Consent Solicitation, dated as of
November 30, 2015, as amended on December 7, 2015 and December 9, 2015.”

 

4.                                      Amendment to definition of “Additional
Interest”. Effective as of November 15, 2015, the definition of “Additional
Interest” in the Indenture is hereby amended and restated in its entirety as
follows:

 

“‘Additional Interest’ has the meaning set forth in the Registration Rights
Agreement and also includes, if required pursuant to the terms of
Section 4.03(a) of this Indenture in respect of a Cash Flow Report (as defined
in such Section), an amount of interest calculated, by the Company, by
multiplying one-half of one percent (0.5%) by the aggregate principal amount of
the Notes outstanding as contemplated by Section 4.03(a).”

 

5.                                      Amendment to definition of “Permitted
Liens”. Effective as of November 15, 2015, the definition of “Permitted Liens”
in the Indenture is hereby amended to add the following as a new paragraph
immediately following clause (27) thereof:

 

“Notwithstanding anything in this Indenture to the contrary, until the Subject
Reports (as defined in Section 4.03(a)) are transmitted by mail or otherwise
made available to the Holders (with copies to the Trustee) or filed or furnished
with the SEC, the principal amount of Indebtedness securing Liens permitted
under clauses (1) and (13) above shall not in the aggregate exceed $375.0
million at the time of incurrence thereof (the “Secured Limit”). For the
avoidance of doubt, the limitation in the prior sentence shall not apply to any
Liens securing Indebtedness incurred to Refinance (as defined below) all or any
part of the Notes and such Liens are excluded from the calculation of the
Secured Limit. “Refinance” means to refund, refinance, discharge, defease,
renew, replace or extend any Indebtedness permitted to be incurred by the
Company or any Restricted Subsidiary pursuant to the terms of this Indenture
(without giving effect to this paragraph), whether involving the same or any
other lender or creditor or group of lenders or creditors (including, with
respect to any Guarantee of the Indebtedness, the refinancing of the guaranteed
Indebtedness and incurrence of a Guarantee with respect to the new
Indebtedness).”

 

6.                                      Amendment to Interest Rate.  Effective
(i) on November 15, 2015, all references in the Indenture and Notes to “7 1/8%”
shall be amended to read “9.125%” and (ii) if the Company has not satisfied the
requirements in clause (A) of the definition of Termination Date prior to
May 15, 2016, on May 15, 2016 all references in the Indenture and Notes to
“9.125%” shall, automatically and without further action of the parties hereto,
be amended to read “10.625%”.  For the avoidance of doubt, the payment of
interest at such increased interest rate or rates will not terminate at the
Termination Date.

 

--------------------------------------------------------------------------------


 

7.                                      Amendment to Note.  Effective as of
November 15, 2015, Section 1 of the “Back of Note” is hereby amended to add the
phrase “and/or Section 4.03(a) of the Indenture” immediately following the
phrase “Registration Rights Agreement” appearing therein.

 

8.                                      Waivers. The Holders waive any Default
or Event of Default that may occur or exist as a result of or in connection with
(a) the failure to transmit by mail or otherwise make available to the Trustee,
the Holders or any other Person or file or furnish with the SEC the Company’s
annual report on Form 10-K for the period ended December 31, 2014 (including
reports on the Company’s annual financial statements for the period then ended),
and its quarterly reports on Form 10-Q for the periods ended September 30, 2014,
March 31, 2015, June 30, 2015 and September 30, 2015, in each case until the
Termination Date; and (b) the Company not filing any amendments to reports
previously filed pursuant to Section 13(a) or Section 15(d) of the Exchange Act
containing financial statements that require restatement, including, in each
case, any Default or Event of Default, if any, that may occur or exist as a
result of or in connection with any action taken or any failure to take action
while any such Default or Event of Default was continuing to the extent such
action or failure to take action would have been permitted but for the existence
of such Default or Event of Default.  For the avoidance of doubt, any notice of
Default or Event of Default with respect to the foregoing matters shall be null
and void and deemed to have been withdrawn with the execution of this
Supplemental Indenture.

 

9.                                      Effectiveness. This Supplemental
Indenture shall become effective and binding on the Company, the Trustee and
every Holder of the Notes heretofore or hereafter authenticated and delivered
under the Indenture upon the execution and delivery by the parties to this
Supplemental Indenture. If the Initial Consent Fee is not paid to the Consenting
Holders in accordance with the terms and conditions of the Consent Solicitation,
this Supplemental Indenture shall be null and void and the amendments and
waivers set forth herein shall not become operative.

 

10.                               Governing Law. THE INTERNAL LAW OF THE STATE
OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE
WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT
THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY.

 

11.                               Ratification of Indenture; Supplemental
Indentures Part of Indenture. Except as expressly amended hereby, the Indenture
is in all respects ratified and confirmed, and all the terms, conditions and
provisions thereof shall remain in full force and effect. This Supplemental
Indenture shall form a part of the Indenture for all purposes, and every Holder
of Notes heretofore or hereafter authenticated and delivered shall be bound
hereby. The Trustee makes no representation or warranty as to the validity or
sufficiency of this Supplemental Indenture or as to the accuracy of the recitals
to this Supplemental Indenture.

 

12.                               Counterparts. The parties hereto may sign one
or more copies of this Supplemental Indenture in counterparts, all of which
together shall constitute one and the same agreement. The exchange of copies of
this Supplemental Indenture and of signature pages by facsimile or PDF
transmission shall constitute effective execution and delivery of this
Supplemental Indenture as to the parties hereto and may be used in lieu of the
original Supplemental Indenture for all purposes. Signatures of the parties
hereto transmitted by facsimile or PDF shall be deemed to be their original
signatures for all purposes.

 

--------------------------------------------------------------------------------


 

13.                               Headings. The section headings herein are for
convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provisions hereof.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

 

 

 

HANGER, INC.

 

 

 

 

 

By:

/s/ Thomas E. Hartman

 

Name: Thomas E. Hartman

 

Title: Senior Vice President, General Counsel and Secretary

 

Fifth Supplemental Indenture

(Hanger, Inc.)

 

--------------------------------------------------------------------------------


 

 

ACCELERATED CARE PLUS CORP.

 

ACCELERATED CARE PLUS LEASING, INC.

 

ADVANCED PROSTHETICS OF AMERICA, INC.

 

CREATIVE ORTHOTICS & PROSTHETICS, INC.

 

DIBELLO’S DYNAMIC ORTHOTICS AND PROSTHETICS, INC.

 

DOSTEON CO HOLDING, INC.

 

DOSTEON SOLUTIONS, LLC

 

EAST COAST ORTHOTICS, INC.

 

EUGENE TEUFEL & SON ORTHOTICS & PROSTHETICS, INC.

 

FAITH PROSTHETIC-ORTHOTIC SERVICES, INC.

 

GENESIS MEDICAL GROUP, LLC

 

GREAT PLAINS ORTHOTICS & PROSTHETICS, INC.

 

HANGER PROSTHETICS & ORTHOTICS, INC.

 

HANGER PROSTHETICS & ORTHOTICS EAST, INC.

 

HANGER PROSTHETICS & ORTHOTICS WEST, INC.

 

INNOVATIVE NEUROTRONICS, INC.

 

LIBERTY HEALTH SERVICES, LLC

 

LINKIA, LLC

 

MK PROSTHETIC & ORTHOTIC SERVICES, INC.

 

NASCOTT, INC.

 

OPNET, INC.

 

ORPRO, INC.

 

ORTHO-MEDICAL PRODUCTS, INC.

 

ORTHOTIC & PROSTHETIC TECHNOLOGIES, INC.

 

SCOPE ORTHOTICS & PROSTHETICS, INC.

 

SOUTHERN PROSTHETIC SUPPLY, INC

 

TEAM POST-OP, INC.

 

THE BRACE SHOP PROSTHETIC ORTHOTIC CENTERS, INC.

 

DOSTEON WA HOLDING, INC.

 

 

 

 

 

By:

/s/ Thomas E. Hartman

 

Name: Thomas E. Hartman

 

Title: Vice President, General Counsel and Secretary

 

Fifth Supplemental Indenture

(Hanger, Inc.)

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST COMPANY, as Trustee

 

 

 

 

 

By:

/s/ W. Thomas Morris, II

 

Name: W. Thomas Morris, II

 

Title: Vice President

 

Fifth Supplemental Indenture

(Hanger, Inc.)

 

--------------------------------------------------------------------------------